Citation Nr: 0718614	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO. 05-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a bunion of the 
right foot.

2. Entitlement to an increased evaluation for degenerative 
changes of the left hip, residual of pinning of left femoral 
neck stress fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1995 until March 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The appeal initially included a claim for entitlement to an 
increased evaluation for a scar, residuals of a bunionectomy 
of the left foot. In a June 2005 rating decision, the RO 
granted an increased rating evaluation of 10 percent. In the 
present case, the RO notified the veteran in the June 2005 
decision that a 10 percent evaluation was the highest 
schedular evaluation available. The RO advised the veteran 
that the 10 percent evaluation was a full grant of benefits 
and the appeal would not be continued. See A.B. v. Brown, 6 
Vet. App. 35 (1993). The veteran and her representative have 
not disputed this and as such, the veteran's claim for an 
increased evaluation is not presently before the Board.

A review of the record reflects the veteran raised a claim 
for service connection for arthritis of the left big toe in 
the August 2005 VA Form 9 (Appeal to the Board of Veteran's 
Appeals). The RO has not adjudicated this claim and as such, 
this issue is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.




REMAND

A review of the record discloses that further development is 
necessary. Specifically, the Board finds VA's duty to assist 
has not been satisfied.

Concerning the veteran's claim for service connection for a 
bunion of the right foot, the record reflects the veteran was 
provided a VA examination in February 2004. This examination, 
however, is incomplete as the examiner failed to explain his 
finding and failed to provide an opinion as to a 
relationship, if any, between the bunion of the right foot 
and the veteran's military service. It is well-settled that 
in its decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991). As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of the February 2004 
examination provide the medical nexus necessary to support a 
finding of service connection for the claimed conditions. Id.

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service. 
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994); also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) 
(Both holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection). In this regard, the RO has recently granted 
service connection for degenerative changes of the left hip, 
residual of pinning of left femoral neck stress fracture and 
for a scar and residuals of a bunionectomy of the left foot. 
Therefore, VA's duty to investigate and develop the remanded 
claim on a theory of secondary service connection is 
triggered. Therefore, an opinion as to the relationship, if 
any, between the service-connected disabilities and the 
claimed condition is warranted.

Concerning the veteran's claim for an increased evaluation 
for the service-connected degenerative changes of the left 
hip, residual of pinning of left femoral neck stress 
fracture, the March 2004 VA examination which the RO relied 
upon was too remote in time, particularly as the veteran 
reported an increase in severity of symptoms after the March 
2004 VA examination. See Francisco v. Brown, 7 Vet. App. 55 
(1994)(Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern). 
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).

Furthermore, as the March 2004 examination had a view towards 
ascertaining whether the veteran had a left hip disability, 
the examination report was not sufficient to ascertain the 
severity of the disorder, with specific inquiry as to the 
rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5255. Beverly v. Brown, 9 Vet. App. 402, 406 (1996) 
(Holding that VA rating examinations must contain findings 
which address the specific diagnostic criteria.); see Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992) (Holding that VA must adhere to 
specific factors as enumerated in the rating criteria when 
evaluating schedular disability rating claims.). The state of 
the record is uncertain as to the severity of the veteran's 
left hip disability, and an updated VA examination is 
therefore needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate her current level of 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
ask her to specify all medical care 
providers who treated her for the right 
foot and left hip conditions. The RO/AMC 
should then obtain and associate with the 
claims file any records identified by the 
veteran that are not already associated 
with the claims file.

2. The veteran should be afforded an 
examination of her right foot to ascertain 
the nature and etiology of all disorders 
that may be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner must review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, and following 
this review and the examination offer an 
opinion as to the following:

    a) Whether the veteran has any right 
foot disorder that is causally or 
etiologically related to the 
symptomatology shown in the veteran's 
service medical records.
    
    b) Whether the veteran has any right 
foot disorder that is causally or 
etiologically related to the service-
connected left hip or left foot 
disabilities.

3. The veteran should be afforded an 
orthopedic and neurological examination of 
her left hip to ascertain the present 
severity of all disorders that may be 
present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for left hip and offer 
comments and an opinion as to the severity 
of the veteran's left hip. The examiner is 
requested to express this opinion in terms 
of the criteria set forth in the Schedule 
of Ratings for musculoskeletal system 
under Diagnostic Code 5010-5255, or any 
other appropriate Diagnostic Code.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




